Title: To Thomas Jefferson from Charles Pinckney, 16 July 1807
From: Pinckney, Charles
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            July 16: 1807 In Charleston
                        
                        I had the honour by the last post but one to inclose you the proceedings that had taken place in consequence
                            of the late outrage & I now have the honour to apply to you by the request of the General Committee to have a part of
                            the sum appropriated for the defence of this City & Harbour laid out for it’s immediate protection & to expedite the
                            permanent defence thereof & to direct an adequate supply of military stores of every specie, to be forwarded here as
                            soon as possible, as the deficiency of those articles under existing circumstances, is truly alarming—
                        Having no forts or fortifications of any kind we are
                            mounting Six twelve pounders on Garrison carriages.
                  
                     
                        
                           6 Ditto
                           (12.) on 
                           travelling carriages
                        
                        
                           2
                           18
                           Do
                        
                        
                           2
                           24
                           Do
                        
                     
                  
                  2—13 inch mortars
                        
                        two reverbatory furnaces for red hot balls to be placed on trucks—in case of a ship or ships attempting to
                            run-up to the City or insult us it is intended to move those by horses or men to the different wharves & form batteries:
                            with Bags of Cotton. which are so tightly packed as to render them nearly, if not quite impenetrable to shot—I can assure
                            you our citizens emulate there Brethren of Virginia & the other
                            states in the Spirit & Zeal they display on this occasion—Every part of the State is alive to the insult We have
                            recieved.—for my own part I am convinced this act could not have been either ordered or intended by the British Government
                            but we very much fear here that the nature of the Satisfaction to be required will be such as to create great difficulties,
                            in arranging it.—I wish extremely the continuance of peace, if it can be properly arranged & as We of this state from
                            the great extent of our production & commerce are particularly interested, if there is no impropriety in asking it I
                            should wish very much to know your opinion as to the probable result—Whatever it is, the unanimous spirit evinced by all
                            classes ought to do us great honour in the eyes of the World & will probably open those, of Britian for nothing but
                            madness could make her think of adding us to the list of her Enemies.—With great respect & affectionate regard
                  I
                            am always dear Sir Yours Truly
                        
                            Charles Pinckney
                     
                        
                        
                            There are some few stores & markets belonging to the United States here which it is presumed they have
                                no objection to our using & I have by request of the Committee ordered the arsenal keeper to examine & make a
                                return of them to the Quarter Master General that we may know what they are.
                        
                    